Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-24 have been amended and currently claims 21-24 , 26, 29-30, and 43-45 are under examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 29, 44-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayman, US20090081610
Regarding claim 21,  Hayman discloses a replaceable head including a housing (portion 300 having a housing), the housing having an inner surface defining a receiving volume (inner portion of element 300, Figs 1a and 1c );  a handle including a protruding portion and a skin portion (handle has been interpreted as the combination of elements 100 and 200  with protrusion 202 and skin 200, Fig 1a),  the protruding portion extending away from the skin portion (Fig 1b); and a locking mechanism including the receiving volume of the replaceable head and the protruding portion of the handle (Figs 1 and 1a-c), with the protruding portion of the handle including a movable section flexible into detachable click-lock engagement with the inner surface of the housing in an orientation in which the skin portion of the handle and the inner surface of the housing of the replaceable head enclose the protruding portion of the handle within the receiving volume. (paragraph 0093 and Figs 1 and 1a-c)
Regarding claim 22,   Hayman discloses each and every limitation set forth in claim 21.  Furthermore, Hayman discloses the inner surface of the housing defines at least one indentation along the receiving volume (defined by portion 307, Fig 1c), the movable section of the protruding portion of the handle includes a corresponding at least one rib (the rib portion of element 202, Fig 1b), and the corresponding at least one rib is flexible into detachable click lock engagement with the inner surface of the housing within the receiving volume of the replaceable head. (paragraph 0093 and Figs 1 and 1a-c)
Regarding claim 23,   Hayman discloses each and every limitation set forth in claim 22.  Furthermore, Hayman discloses the locking mechanism prevents rotation of the replaceable head about the handle when the handle is in detachable click lock engagement with the housing in the receiving volume of the replaceable head.  (Fig 1)
Regarding claim 24, Hayman discloses each and every limitation set forth in claim 21.  Furthermore, Hayman discloses  the movable section of the protruding portion of the handle includes at least one post, the housing defines a corresponding at least one recess along the receiving volume, and the at least one post is movable into snap engagement with the corresponding at least one recess when the receiving volume of the replaceable head receives the protruding portion of the handle to detachably click lock the replaceable head to the handle. (portion 202 has been interpreted as a post and the corresponding portion in the head defined by the portion 307 has been interpreted as a recess, Figs 1b-c)
Regarding claim 29, Hayman discloses each and every limitation set forth in claim 21.  Furthermore, Hayman discloses  protruding portion of the handle in detachable click lock engagement with the receiving volume of the housing using the locking  mechanism, an outer surface of the replaceable head is in edge to edge abutting contact with an outer surface of the skin portion.  (Fig 1)
Regarding claim 44,  Hayman discloses each and every limitation set forth in claim 29.  Furthermore, Hayman discloses the edge to edge abutting contact is continuous about the housing of the replaceable head.  (Fig 1c)
Regarding claim 45,  Hayman discloses each and every limitation set forth in claim 44.  Furthermore, Hayman discloses the edge to edge abutting contact between the outer surface of the replaceable head and the outer surface of the skin portion of the handle is continuous along an enclosed two dimensional shape. (Figs 1 and 1c)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman, US20090081610  in view of Blaustein, US6546585.
Regarding claim 26, Hayman discloses each and every limitation set forth in claim 21.  However, Hayman does not disclose the toothbrush is a manual toothbrush.
Blaustein teaches a snap fit configuration on a manual tooth brush. (Fig 2) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the toothbrush disclosed by Hayman to have further incorporated a manual toothbrush since such modifications is old and well known and would provide a toothbrush that uses no energy. 
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman, US20090081610.
Regarding claim 43, Hayman discloses each and every limitation set forth in claim 29.  However, Hayman does not disclose the edge to edge abutting contact between the outer surface of the replaceable head and the outer surface of the skin portion of the handle is along a widest cross sectional area of the handle . It would have been an obvious matter of design choice to have incorporated the edge to edge abutting contact between the outer surface of the replaceable head and the outer surface of the skin portion of the handle is along a widest cross sectional area of the handle , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman, US20090081610 in view of McNab, US1899242.
Regarding claim 30,  Hayman discloses each and every limitation set forth in claim 21.  However, Hayman does not disclose the handle includes a mounting surface for releasably mounting the toothbrush to a vertical surface exterior to the toothbrush. 
McNab teaches a skin 14 over the handle portion of a toothbrush having a mounting surface for mounting the toothbrush to a surface exterior to the toothbrush . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified handle portion disclosed by Hayman to have further incorporated a mounting  portion as taught by McNab in order to provide a suction cup attachment for sanitary storage of the tooth brush. 
Wherein the mounting surface disclosed by Hayman in view of McNab would be capable of being removed from the exterior surface and mounted to another exterior surface.
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723